Citation Nr: 9927558	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  94-02 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from January 
1969 to July 1970 and from January 1991 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in part, denied 
service connection for a neurologic disorder of the legs.  

The case was previously before the Board in January 1996, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran separated from his period of Persian Gulf War 
service in October 1991. 

4.  There is competent medical evidence which reveals that 
the veteran has a diagnosis of severe peripheral neuropathy 
of the lower extremities which had its onset in November 
1991.

5.  The medical evidence of record does not provide a 
diagnosis as to the disease entity which is causing the 
veteran's peripheral neuropathy.  


CONCLUSION OF LAW

Peripheral neuropathy due to undiagnosed illness is shown to 
be present at a compensable level after service discharge 
with the veteran having had a period of active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.317 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (1998).  Direct service connection may be established 
for a disability resulting from diseases or injuries which 
are clearly present in service or for a disease diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(a), (b), 
(d) (1998).  Establishing direct service connection for a 
disability which has not been clearly shown in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may also be established on a presumptive 
basis.  Certain chronic diseases may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within a specified period of time 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

38 C.F.R. § 3.317 provides for compensation for certain 
disabilities due to undiagnosed illnesses. Specifically:

(a)	(1)  Except as provided in paragraph (c) of 
this section, VA shall pay compensation in 
accordance with chapter 11 of title 38, United 
States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability 
resulting from an illness or combination of 
illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of 
this section, provided that such disability:

		(i)  Became manifest either during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later 
than December 31, 2001; and

		(ii)  By history, physical examination, 
and laboratory tests cannot be attributed to any 
known clinical diagnosis.


(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, 
non-medical indicators that are capable of 
independent verification.


(3)  For purposes of this section, 
disabilities that have existed for 6 months or more 
and disabilities that exhibit intermittent episodes 
of improvement and worsening over a 6-month period 
will be considered chronic. The 6-month period of 
chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that 
the signs or symptoms of the disability first 
became manifest.

	(4)  A chronic disability resulting from an 
undiagnosed illness referred to in this section 
shall be rated using evaluation criteria from part 
4 of this chapter for a disease or injury in which 
the functions affected, anatomical localization, or 
symptomatology are similar.

	(5)  A disability referred to in this section 
shall be considered service connected for purposes 
of all laws of the United States.


(b)  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be 
manifestations of undiagnosed illness include, but 
are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle 
pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory 
system (upper or lower) (9) sleep disturbances (10) 
gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.


(c)  Compensation shall not be paid under this 
section:

	(1)  If there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf 
War; or 
	(2)  If there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the 
veteran's most recent departure from active duty in 
the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or 
	(3)  If there is affirmative evidence that the 
illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.


(d)  For purposes of this section:

	(1)  The term "Persian Gulf veteran" means a 
veteran who served on active military, naval, or 
air service in the Southwest Asia theater of 
operations during the Persian Gulf War. 
	(2)  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, 
the United Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these 
locations.

38 C.F.R. § 3.317 (1998).

In addition, service connection may be awarded on a direct 
incurrence basis under 38 C.F.R. § 3.303(d) (1997) regardless 
of the availability of service connection under a presumption 
of service connection.  See, Combee v. Brown, 34 F3d 1039, 
1043 (Fed. Cir. 1994).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317. In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.  
VAOPGCPREC 4-99.  

In the present case the veteran claims that he incurred a 
neurologic disorder of the lower extremities, legs, as a 
result of his service during the Persian Gulf War.  The 
veteran's discharge papers, DD 214, reveal that he was a 
reservist who was called to active service during Operation 
Desert Shield / Storm.  They also indicate that the veteran 
served in Saudi Arabia during this period of active duty.  

The veteran's service medical records do not reveal any 
complaints or diagnoses of any neurologic abnormalities 
during the veteran's period of military service during the 
Persian Gulf War.

Subsequent to service the veteran had complaints of back, 
neck, and generalized joint pain.  The veteran is service 
connected for degenerative arthritis of:  the lumbosacral 
spine, the cervical spine; both wrists; both elbows; and, the 
hands.  The veteran is also service connected for 
"inflammatory component" to both knees due to an 
undiagnosed illness.  

In June 1992 a VA examination of the veteran was conducted.  
On orthopedic examination the veteran's complaints related to 
his lower extremities centered on knee pain and swelling.  
The diagnosis was "polyarthritis / polyarthralgia - 
uncertain etiology."  

In March 1996 another VA examination of the veteran was 
conducted.  Both orthopedic and neurology examinations were 
conducted at this time.  The orthopedic examination noted 
painful and swollen knees.  The diagnosis was polyarthritis / 
polyarthralgia.  Differential diagnoses of gout and 
rheumatoid arthritis were offered.  However, March 1996 VA 
laboratory test results fail to confirm that the veteran has 
gout or rheumatoid arthritis.  Specifically, the test results 
were negative for rheumatoid factor and uric acid was within 
normal limits.  Moreover, an April 1996 VA radiology report 
reveals that the veteran's knees were normal without any 
evidence of osteoarthritis.  The March 1996 VA neurology 
examination relates the veteran's complaints of pain, 
stiffness, and buckling of the knees to pain resulting from 
degenerative arthritis.  The physician stated that there were 
no neurological abnormalities of the veteran's lower 
extremities.  

In October 1996 private nerve conduction studies of the 
veteran's lower extremities were conducted.  The resulting 
diagnosis was that there were abnormalities suggestive of 
severe peripheral neuropathy and lumbosacral radiculopathy 
could not be ruled out.  The private physician's report was 
dated in November 1996.  It stated that the veteran had 
recurrent weakness and arthralgia of the lower extremities.  
The veteran also displayed a gait pattern consistent with 
peripheral neuropathy of the lower extremities.  Physical 
examination revealed decreased sensation of the lower 
extremities.  The diagnosis included "peripheral neuropathy, 
onset 11-91."  

In August and September 1997 VA orthopedic and neurology 
examinations of the veteran were again conducted.  Weakness 
and pain in the legs was noted.  These examination reports 
contained opinions that one possible cause of the veteran's 
lower extremity symptoms was as a result of lumbosacral 
stenosis and disc herniation.  However, the neurology 
examination did note that the private physician diagnosed 
peripheral neuropathy based on nerve conduction studies.   

As noted above, the veteran is service connected for 
degenerative arthritis of:  the lumbosacral spine, the 
cervical spine; both wrists; both elbows; and, the hands.  
The veteran is also service connected for "inflammatory 
component" to both knees due to an undiagnosed illness.  The 
Board notes that the veteran's knee / leg disorder is indeed 
due to an undiagnosed illness.  Specifically the veteran has 
bilateral knee pain and swelling indicative of arthritis or 
arthralgia.  However medical test results reveal that the 
veteran does not have osteoarthritis of the knees on x-ray 
examination; laboratory test results reveal that the veteran 
does not have gout or rheumatoid arthritis.  Yet, the veteran 
does have objective evidence of knee pain and swelling on 
physical examination.  As such, the veteran has bilateral 
knee joint pain resulting from an undiagnosed illness and 
service connection has been granted for these disorders under 
38 C.F.R. § 3.317.  

The medical evidence of record reveals a clear diagnosis of 
peripheral neuropathy of the lower extremities.  This 
diagnosis was made by a private physician based on actual 
nerve conduction studies.  The physician specifically 
indicates the onset of the onset of the neuropathy to be 
November 1991, the month after the veteran separated from his 
Persian Gulf service.  A review of all of the medical 
evidence reveals that the veteran does not have diabetes 
mellitus or any circulatory disorders which could account for 
the veteran's lower extremity neuropathy.  Many possible 
explanations for the veteran's neurologic symptoms have been 
offered by VA physicians.  Some opinions indicate that the 
veteran's leg symptoms are primarily related to his knee 
arthralgia.  If this is so, the neurologic symptoms are a 
component of the veteran's service connected for 
"inflammatory component" to both knees due to an 
undiagnosed illness and service connection is warranted.  
Other medical opinions of record indicate neurologic symptoms 
are related to spinal stenosis and degenerative disc disease 
of the lumbosacral spine.  The Board notes that the veteran 
is service connected for arthritis of the lumbosacral spine.  
Any symptoms of degenerative disc disease and/or stenosis 
would be difficult to disassociate from the veteran's service 
connected low back disorder.  

The evidence of record reveals  a competent medical diagnosis 
of peripheral neuropathy of the lower extremities which had 
onset within an month after the veteran separated from 
Persian Gulf service.  No disease entity has been identified 
as causing the veteran's neuropathy and some entities such as 
diabetes mellitus and circulatory disorders have been ruled 
out.  If the veteran's neuropathy is related to his service 
connected knee and/or low back disorders, as some medical 
opinions indicate, service connection is warranted.  However, 
the Board finds a specific medical diagnosis of the cause of 
the veteran lower extremity neuropathy to be elusive if not 
lacking based on the medical evidence of record.  As such, 
the Board finds that the veteran does have neurologic 
symptoms, peripheral neuropathy of the lower extremities, as 
the result of an undiagnosed illness.  The Board finds that 
the veteran did serve in the Southwest Asia theater of 
operations during the Persian Gulf War.  Finally, the Board 
finds that, based on private medial evidence diagnosing 
severe peripheral neuropathy, that the veteran's neurologic 
symptoms are manifest to a degree of at least a 10 percent 
disability level.  As such, service connection for peripheral 
neuropathy of the lower extremities due to undiagnosed 
illness must be  granted.  38 C.F.R. § 3.317 (1998).


ORDER

Service connection for peripheral neuropathy of the lower 
extremities, due to undiagnosed illness, is granted.  



			
BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

